[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                             JULY 30, 2008
                               No. 07-14687                THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket No. 07-60046-CR-DLG

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

NELSON JOSE DIAZ,
a.k.a. Frankie Coris,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (July 30, 2008)

Before BIRCH, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Nelson Diaz appeals his conviction for making false statements in applying

for a passport, in violation of 18 U.S.C. § 1542. On appeal, Diaz asserts that the

pre-trial ruling allowing use of a Florida driver’s license only permitted the

evidence to be used to show that the license had been presented during the

application for the passport. Diaz argues that the evidence of how he obtained the

license was irrelevant and improper character evidence. Diaz also contends that

Fed. R. Evid. 404(b) was violated because the government did not give him prior

notice of the evidence. Diaz posits that the way he acquired the Florida driver’s

license is unrelated to his application for a passport four years later. Finally, Diaz

argues that the district court must give a limiting instruction whenever the

prosecution offers evidence of prior bad acts.

      After careful review of the record and briefs, we conclude that the district

court did not abuse its discretion in admitting evidence that Diaz had a false

driver’s license because that evidence was inextricably intertwined with evidence

of false statements in the passport application. Moreover, any error in admitting

evidence of Diaz’s fraudulent acquisition of a Florida driver’s license was

harmless. The district court did not abuse its discretion by refusing to give the

requested jury instruction that Diaz was not on trial for obtaining the false license




                                           2
because it did give an instruction that Diaz was only on trial for the offense

designated in the indictment. Accordingly, we AFFIRM.

                                I. BACKGROUND

      Nelson Diaz was indicted on one count of making a false statement on a

passport application in violation of 18 U.S.C. § 1542. R1-1. In a preliminary

hearing immediately before trial, Diaz moved to exclude evidence that he had

fraudulently acquired a Florida driver’s license because he was not charged with

that crime and the evidence was therefore improper character evidence. R2 at 9-

10. Diaz made this motion based on photocopies of the Florida driver’s license he

received from the government in pre-trial discovery. Id. Diaz asserted that, to the

extent the evidence was admissible under Fed. R. Evid. 404(b), the government

had not provided notice that it intended to present evidence of the prior bad act.

Id. at 10-11. The government responded that the evidence regarding the fraudulent

driver’s license was inextricably intertwined with the evidence of the charged

crime, making a false statement on a passport application. Id. at 11-12. The

government explained that the evidence that the defendant presented the driver’s

license to apply for the passport and that the evidence showing that information

was false would necessarily show that the driver’s license contained false

information. Id. at 14. The district court stated:



                                           3
      That’s about the best inextricably intertwined evidence argument I’ve
      heard. Usually it can be separated, but I have to tell you in this case I
      concur with the government’s argument, and so your objection is
      overruled.

Id. In response, Diaz requested the judge reserve ruling on the possibility of a

limiting instruction. Id. The district court stated, “Absolutely. If at any time you

want to request an instruction, limiting or otherwise, simply present that matter to

me and we’ll take a look at it and I will make a decision.” Id. at 14-15.

      During trial, Diaz’s ex-wife, Zulma Coris (“Zulma”), testified that her

brother, Frankie Coris (“Frankie”), was born in Puerto Rico and died in December

of 1997, R3 at 192-93, and Diaz was born in Venezuela, Id. at 197-98. In 1993,

she gave Frankie’s birth certificate to Diaz so that he could obtain a Florida

driver’s license. Id. at 198-199. Diaz objected that the evidence was irrelevant,

and the district court overruled the objection. Id. at 199. Zulma testified that Diaz

took Frankie’s birth certificate, went to the driver’s license center at Opa-Locka,

and obtained a Florida driver’s license. Id. at 199-201. Diaz did not object to the

testimony that he had obtained a Florida license. Id.

      Zulma testified that, in 1997, she allowed Diaz to use Frankie’s birth

certificate to apply for a passport. Id. at 202. She also filled out the application for

Diaz, using Frankie’s identifying information. Id. at 202-205. Zulma observed

Diaz sign the passport application in the post office. Id. at 206-207. When the

                                           4
government moved to admit a certified copy of the driver’s license into evidence,

Diaz made a hearsay objection, which was overruled by the district court. Id. at

217-219. At no time during Zulma’s direct examination did Diaz request a limiting

instruction. On cross-examination, Zulma admitted that she had seen a Florida

driver’s license with Serge Cruz’s picture and Frankie’s information, but denied

that she had provided any assistance to help Cruz obtain false documents. Id. at

239.

       Bekelda Coris (“Bekelda”) testified that she was married to Frankie and that

he died on 20 December 1997. Id. at 275. She testified that during the 1990s, she

and Frankie lived in Texas and Frankie had a Texas driver’s license. Id. at 275-76.

Bekelda testified that Zulma was her sister-in-law and had visited Texas with Diaz.

Id. at 276-77. Bekelda identified Diaz as the person pictured in the passport

application under Frankie’s name. Id. at 277. On cross-examination, Bekelda

testified that the signature on the passport application was not Frankie’s signature.

Id. at 278. She also admitted she had no personal knowledge of events

surrounding the application for the passport. Id.

       Jessica Coris (“Jessica”) testified that she is Bekelda and Frankie’s daughter.

Id. at 280. She visited Zulma in Florida from time to time and knew Diaz when he

was married to Zulma. Id. at 280-81. Jessica identified Diaz as the person pictured



                                           5
in the passport application under Frankie’s name. Id. at 282. Jessica identified

Diaz as the person pictured in the Florida driver’s license under Frankie’s name.

Id. Jessica admitted she had no personal knowledge of events surrounding the

application for the passport. Id. On cross-examination, Jessica described a

meeting with investigators that focused on Serge Cruz and did not discuss Diaz.

Id. at 283. Jessica also recognized the handwriting on the passport application as

belonging to Zulma. Id. at 284. On redirect, Jessica testified that she never saw

Serge Cruz with Zulma and did not know his relationship with Zulma. Id. at 284-

85.

      Lillian Lees, a former passport clerk for the post office, testified that the

process for applying for a passport included the presentation of an application and

proof of identification. Id. at 179-185. She also testified that she was the examiner

for the passport application made in Frankie’s name. Id. at 285-287. Lees testified

that two passport photographs are required as part of the passport application

process. Id. at 287. Lees stated that the applicant provided identification with

Frankie’s name and swore the information in the application was correct. Id. at

287-288. The person who gave her the application used a driver’s license with

Frankie’s name. Id. at 289. Lees testified that the applicant who did those things

matched the photographs included as part of the passport application process. Id.



                                           6
On cross-examination, Lees admitted she had no independent recollection of the

application and was simply describing the application process. Id. at 291-292.

Louis Cordoba testified that a passport was issued for the application in Frankie’s

name. Id. at 303-306. Carl Reichmuth, a former customs inspector, testified that

during his duties on the Canadian border in 1997, he observed someone claiming

to be named Frankie Coris cross the border with someone named Zulma Coris into

the United States using a passport with the same number as the one at issue in the

case. Id. at 308-312. On cross-examination, Reichmuth admitted he had no

independent recollection and could not identify the person who claimed to be

Frankie. Id. at 318.

      Later in the trial, the government proposed offering evidence detailing the

process of acquiring a Florida driver’s license, and Diaz objected that the driver’s

license was becoming a focal point of the trial. Id. at 324-25. Diaz asserted that

the government had not provided notice of intent to use 404(b) evidence. Id. at

325-26. In response, the district court stated that the license was a focal point

“because [the license] was presented to obtain a passport.” Id. at 326. Therefore,

the district court overruled the objection.

      Christine Gracey, an investigator with the Florida Department of Highway

Safety and Motor Vehicles - Division of Driver’s Licenses, testified about the



                                              7
process for obtaining a first license and subsequent licenses. Id. at 331-32. Gracey

authenticated a printout of driving records in Diaz’s name, and the records were

admitted into evidence over Diaz’s objection. Id. at 334-36. Included in the

records were photographs of Diaz taken at different times when he came to renew

his driver’s license. Id. at 336. Gracey also verified records of the driver’s license

in Frankie’s name. Id. at 337-38. On cross-examination, Gracey admitted she had

no personal knowledge of how the driver’s license in Frankie’s name was obtained.

Id. at 339. Gracey also admitted that any person who claimed to be Frankie,

claimed to have lost that person’s license, and who could answer questions based

on the driving records would have been able to get a new Florida driver’s license in

Frankie’s name. Id. at 344-45.

      During the jury charge conference, Diaz requested that the district court

instruct the jury that Diaz was not on trial for any fraudulent acts in obtaining the

Florida driver’s license. Id. at 366. The district court stated, “I give an instruction

which covers that point, which indicates that the defendant is on trial only for the

offenses charged in the indictment, and so that covers that point.” Id. at 366-367.

During the jury charge, in relevant part, the district court instructed the jury:

      I caution you, members of the jury, that you are here to determine
      from the evidence in this case whether the defendant is guilty or not
      guilty. The defendant is on trial only for the specific offense alleged
      in the indictment.

                                            8
Id. at 410. Diaz was found guilty, R4 at 430, and sentenced to time served, R5 at

5.

                                   II. DISCUSSION



       We review admission of prior bad acts evidence for abuse of discretion.

United States v. Ellisor, 522 F.3d 1255, 1267 (11th Cir. 2008). We review refusal

to give a requested jury instruction for abuse of discretion. United States v.

Fulford, 267 F.3d 1241, 1245 (11th Cir. 2001). A district court abuses its

discretion when it applies an incorrect legal standard or makes findings of facts

that are clearly erroneous. United States v. Barner, 441 F.3d 1310, 1315 (11th Cir.

2006). When an issue was not raised before the district court, we review for plain

error. United States v. Heath, 419 F.3d 1312, 1314 (11th Cir. 2005). Plain error

exists if there was “(1) error, (2) that is plain, and (3) affects substantial rights. If

all three conditions are met, an appellate court may then exercise its discretion to

notice a forfeited error, but only if (4) the error seriously affects the fairness,

integrity, or public reputation of judicial proceedings.” Id. (quotations and citation

omitted). We will only reverse a criminal conviction based on improperly

admitted 404(b) evidence if the error is not harmless. United States v. Chavez, 204




                                             9
F.3d 1305, 1317 (11th Cir. 2000) (affirming conviction despite Rule 404(b) error

when other evidence against the defendant was overwhelming).

A.    Whether the district court abused its discretion in admitting evidence of
      a prior bad act of the defendant when it found the evidence was
      inextricably intertwined with evidence of the charged crime

      Diaz asserts that the pre-trial ruling allowing use of the Florida driver’s

license only permitted the evidence to be used to show that the license had been

presented during the application for the passport. Diaz argues that the evidence of

how he obtained the license was irrelevant and improper character evidence. Diaz

also contends that Fed. R. Evid. 404(b) was violated because the government did

not give him prior notice of the evidence. Diaz argues that the way he acquired the

Florida driver’s license is unrelated to his application for a passport four years

later. Additionally, Diaz asserts that the government has not shown good cause for

its failure to provide pre-trial notice. Diaz urges that the district court must give a

limiting instruction whenever the prosecution offers evidence of prior bad acts,

although Diaz concedes that he did not request a limiting instruction while Zulma

was testifying.

      Evidence of prior bad acts may be admitted only for purposes other than

proof of bad character. Fed. R. Evid. 404(b). “The rule is one of inclusion which

allows [prior bad acts] evidence unless it tends to prove only criminal propensity.



                                           10
The list [of permissible uses of prior bad acts evidence] provided by the rule is not

exhaustive . . . .” United States v. Cohen, 888 F.2d 770, 776 (11th Cir. 1989).

Generally, prior bad acts evidence is subject to a three-part test: (1) the evidence

must be relevant to an issue other than the defendant’s character; (2) the probative

value must not be substantially outweighed by its undue prejudice; and (3) the

government must offer sufficient proof so that the jury could find the defendant

committed the act. Ellisor, 522 F.3d at 1267. When evidence of prior bad acts is

inextricably intertwined with evidence of the charged crime, the evidence of the

prior bad acts is admissible as intrinsic, not extrinsic evidence. United States v.

Fortenberry, 971 F.2d 717, 721 (11th Cir. 1992); See United States v. Thomas, 242

F.3d 1028, 1032-33 (11th Cir. 2001) (noting that the policies underlying Fed. R.

Evid. 404(b) do not apply to inextricably intertwined evidence).

      If the defendant in a criminal prosecution requests it, the prosecution “shall

provide reasonable notice in advance of trial or during trial if the court excuses

pretrial notice on good cause shown, of the general nature of any such [prior bad

acts] evidence it intends to introduce at trial.” Fed. R. Evid. 404(b). However, this

notice provision does not apply when the prior bad acts evidence is intrinsic

evidence. See Fed. R. Evid. 404(b) advisory committee’s notes to 1991

amendments; see also United States v. Williford, 764 F.2d 1493, 1498 (11th Cir.



                                          11
1985) (noting that evidence of a prior bad act “arising from the same series of

transactions as that charged is not an extrinsic offense within Rule 404(b).”).

      Evidence of criminal activity other than the offense charged is not extrinsic

when the evidence is “(1) an uncharged offense which arose out of the same

transaction or series of transactions as the charged offense, (2) necessary to

complete the story of the crime, or (3) inextricably intertwined with the evidence

regarding the charged offense.” Ellisor, 522 F.3d at 1269 (quotation omitted). The

intertwined evidence is admissible if it “[is] linked in time and circumstances with

the charged crime, or forms an integral and natural part of an account of the crime

or is necessary to complete the story of the crime for the jury.” Williford,

764 F.2d at 1499; see United States v. Diaz, 190 F.3d 1247, 1251, 1258-59 (11th

Cir. 1999) (holding evidence of 1986 arrest warrant was inextricably intertwined

with drug conspiracy dating from 1985-1995). Even if the evidence meets this test,

it may still be excluded if the probative value is substantially outweighed by the

danger of unfair prejudice. Fortenberry, 971 F.2d at 721 (citing Fed. R. Evid. 403).

When a defendant requests a limiting instruction on the use of 404(b) evidence, the

district court errs by denying the request. United States v. Gonzalez, 975 F.2d

1514, 1517 (11th Cir. 1992). A district court does not plainly err in omitting a




                                          12
limiting instruction when one is not requested. United States v. Smith, 459 F.3d

1276, 1297 (11th Cir. 2006), Ellisor, 522 F.3d at 1268 n.16.

      In Ellisor, the defendant was charged with mail fraud relating to a scheme to

sell tickets for a Christmas show the defendant asserted he was organizing at the

Doubletree Hotel. 522 F.3d at 1259-1262. The government presented evidence

that the defendant did not pay his room bill at the Doubletree Hotel. Id. at 1269.

Although the defendant was not charged with a crime for the non-payment, we

explained that the evidence was intrinsic and admissible because “the unpaid bill

was a necessary part of the evidence relating to the charged offense . . . .”

Id. at 1269-70.

      Diaz’s claim that the district court abused its discretion in admitting

evidence of his fraudulent driver’s license and how he obtained the license is

without merit. The evidence at trial showed that Diaz used the false driver’s

license to obtain a passport. R3 at 289. The driver’s license itself is inextricably

intertwined with the charged crime because the evidence showed that Diaz applied

for a passport, the name on the passport application was Frankie Coris, and that

Diaz is not named Frankie Coris. R3 at 197-207. This evidence inherently showed

that the driver’s license, under the name Frankie Coris, used by Diaz to apply for

the passport was also false. In Ellisor, we held that evidence that the defendant had



                                           13
not paid his hotel bill was inextricably intertwined with the evidence that the

defendant committed mail fraud with a fraudulent scheme to sell tickets to a

Christmas show at the same hotel. 522 F.3d at 1269-70. Here, the district court’s

conclusion that the existence of the fraudulent driver’s license was inextricably

intertwined with the fraudulent act of using the driver’s license to apply for a

passport was not an abuse of discretion.

      Diaz’s claim that the evidence of how he obtained the fraudulent driver’s

license should have been excluded is without merit. We have held that the prior

bad acts evidence must be “linked in time and circumstances with the charged

crime, or forms an integral and natural part of an account of the crime.” Williford,

764 F.2d at 1499; cf. Diaz, 190 F.3d at 1251, 1258-59 (holding a 1986 arrest

warrant was inextricably intertwined with a drug conspiracy from 1985-1995).

Diaz’s fraudulent application for a driver’s license in 1993 is somewhat remote in

time from his fraudulent application for a passport in 1997, but the driver’s license

does relate to the fraudulent passport application because Diaz used the license to

obtain the passport. Further, the description of the driver’s license application is a

natural part of the account of the fraudulent passport application.

      Even if the driver’s license application process is not inextricably

intertwined with the fraudulent passport application, we would not reverse the



                                           14
conviction. The district court did not explicitly address whether the evidence met

the criteria of Rule 404(b), but even if the evidence should have been excluded, the

error is harmless. In this case, Zulma testified that Diaz applied for a passport in

Frankie’s name using a driver’s license with Frankie’s name and Frankie’s birth

certificate. R3 at 202-207. Lees testified that a passport photograph is required as

part of the application process, id. at 287, and two witnesses identified Diaz as the

person pictured in those photographs, id. at 277, 282. The evidence showed that

the normal application process was followed, id. at 179-85, 285-87, 289, that a

passport issued, id. at 303-306, and that the same passport in Frankie’s name was

actually used, id. at 308-12. Any error in admitting the evidence was harmless

considering the overwhelming evidence that Diaz committed passport fraud by

applying for a passport using Frankie’s name.

      To the extent that Diaz is arguing that there should have been a limiting

instruction given while Zulma was testifying, review is for plain error because he

did not request an instruction at that time, as he concedes. The lack of a limiting

instruction is not plain error when not requested by the defendant. Smith, 459 F.3d

at 1297; Ellisor, 522 F.3d at 1268 n.16.

      Diaz’s claim that he received inadequate notice under Fed. R. Evid. 404(b) is

without merit. See Fed. R. Evid. 404(b) advisory committee’s notes to 1991



                                           15
amendments (noting that notice provision is inapplicable to intrinsic prior bad acts

evidence). In any event, the record does not contain a clear request from Diaz for

notice, which is required to trigger the duty of the prosecution to give notice. Fed.

R. Evid. 404(b). If a request is assumed, the pre-trial discovery provided by the

government, such as the photocopy of the driver’s license, R2 at 9-10, was

reasonably timely and reasonably communicated the general nature of the

government’s prior bad acts evidence. In any case, Diaz’s description of the prior

bad acts evidence in his pre-trial motion to exclude the evidence shows that he had

actual knowledge of the substance of the evidence. See id. at 9-12. The district

court did not abuse its discretion in admitting the evidence related to the fraudulent

Florida driver’s license because that evidence was intertwined with the evidence of

the false statements made in applying for the passport.

B.    Whether the district court abused its discretion in refusing to give a
      requested jury instruction when it determined the requested instruction
      was substantially covered by other jury instructions

      On appeal, Diaz argues the district court abused its discretion by failing to

give his requested jury instruction. Diaz asserts that the instruction to the jury that

he was only on trial for the charge in the indictment is not the same as his

requested jury instruction.




                                           16
      We find reversible error in the refusal to give a requested jury instruction

only if “(1) the requested instruction correctly stated the law; (2) the actual charge

to the jury did not substantially cover the proposed instruction; and (3) the failure

to give the instruction substantially impaired the defendant’s ability to present an

effective defense.” United States v. Palma, 511 F.3d 1311, 1315 (11th Cir. 2008).

      Diaz’s claim that the district court erred in refusing to instruct the jury

regarding the driver’s license evidence is without merit. The district court did not

abuse its discretion in refusing to give Diaz’s requested jury instruction that Diaz

was not charged with fraudulently acquiring a Florida driver’s license because its

instructions correctly and substantially communicated to the jury that Diaz was

only on trial for the crime charged in the indictment. The district court instructed

the jury that Diaz was only on trial for “the specific offense alleged in the

indictment,” id. at 410, which communicated to the jury that Diaz was on trial for

false statements in his passport application, not conduct related to his acquisition of

the Florida driver’s license.

                                III. CONCLUSION

      For the reasons set out above, the district court did not abuse its discretion in

admitting evidence that Diaz obtained and used a false driver’s license because that

evidence was inextricably intertwined with evidence of false statements in his



                                           17
passport application. Moreover, the district court did not abuse its discretion by

refusing to give Diaz’s requested jury instruction because it gave an instruction

that admonished the jury that he was on trial only for the passport offense

designated in the indictment.

      AFFIRMED




                                          18